Exhibit 10 Compensation of Directors

 

 

We pay each of our directors whom we do not compensate as an officer or employee
–

 

·an annual retainer of $42,250 for 2014 to be increased to $45,000 for 2015,

·a fee of $2,000 for attending in person each meeting of our Board of Directors
or attending by telephone a meeting that is scheduled to be held by telephone
conference,

·a fee of $2,000 for attending in person each committee meeting held on a day
when our Board of Directors does not meet, whether or not he or she is a member
of the committee,

·a fee of $1,000 for each committee meeting he or she attends in person on the
same day as a meeting of our Board of Directors or another committee, whether or
not he or she is a member of the committee, and

·a fee of half the normal fee for each Board of Directors or committee meeting
he or she attends by telephone, unless it is scheduled to be held by telephone
conference.

 

We pay the Lead Independent Director an additional annual fee of $10,000. We pay
the Chair of the Audit Committee an additional annual fee of $8,000. We pay the
Chair of each of the Compensation and Leadership Development Committee, the
Acquisition and Strategy Committee and the Governance and Nominating Committee
an additional annual fee of $4,000. The annual retainer and the additional
annual fees for the Lead Independent Director and the Committee Chairs are not
prorated in the year that a director is appointed to the Board of Directors. We
reimburse outside directors for expenses that they incur in attending Board of
Directors and committee meetings and educational programs. We pay each outside
director $3,000 per day and reimburse his or her expenses when he or she visits
our facilities to observe operations.

 

Each of our non-management directors, whether newly appointed or continuing his
or her service, is eligible to receive 1,425 restricted stock units under our
2011 Incentive Plan for each year that we meet our annual operating profit goal.
A newly appointed non-management director is eligible to receive the entire
restricted stock unit award as long as he or she served on the Board of
Directors during the year and the operating profit goal for that year is
achieved. The operating profit goal for awards for our non-management directors
is the same as the operating profit goal for awards to our Named Executive
Officers.

 



 

 